Title: Deposition of Elizabeth Henderson in Jefferson v. Michie, 30 September 1815
From: Henderson, Elizabeth Lewis,Stephens, Lewis F.
To: 


          
            Shelby County Kentucky
            The deposition of Eliza Henderson taken before us two of the justices of the peace in and for the County aforesaid to be read as evidence in a suit in Chancery now depending and undetermined in the County Court of Albemarle & State of Virginia wherein Thomas Jefferson is Complainant and David Michie is Defendant taken at the house of Matthew Nelson of said County the present place of residence of her the said Eliza Henderson—This deponent being duly sworn deposeth to the following Interrogatories
            Question by Lewis F Stephens by authority of Christopher Greenup agent for said Thomas Jefferson—Did you not sell your dower right of Certain lands in Albemarle County Virginia against the town of Milton to Craven Peyton and was there any reserve made written or verbal at the time to the knowledge of the said Peyton, or was he then informed that John Henderson had permission to Cut a Canal through it,  Answer—I did sell my dower right of lands in Albemarle County to Craven Peyton and there was a reserve made by me to the knowledge of said Peyton but whether verbal or written I dont recollect
            Question by the same—Did not John Henderson obtain a written permission from you in the year 1803. for leave to Cut a Canal through your dower land aforesaid and did you give him that power? Answer he did obtain a permission from me to run a Canal through my dower land, but whether verbal or written I do not recollect, neither do I recollect the date of the year.
            Question by the same—Did not the said John Henderson give you a writing at the same time that the said permission granted him should not interfere with your Contract with said Peyton and please to State or insert the same verbatim in your Answer? Answer I do not recollect of any writing passing between Jno Henderson and myself, but that I was not to be involved in the permission granted him.
            Question by the same. Did the said John Henderson give or bind himself to pay you any Consideration for such Canal, and if he did, at what time?
            Answer no he did not as I recollect
            Question by Jno Henderson agent for David Michie.
            Question 1st Did you not receive a Considerable annual income from the old mill?
            Answer I did.
            Question by the same—When mr Jefferson sent subpoenas for the purpose of pulling down the old dam, did he not let you know that you should never be injured during your life?
            Answer yes he did.
            Question by the same—Have not you and your family been greatly distressed by his pulling down the dam?
            Answer we have.
            Question by Same—Whether you and Mr Jefferson being nearly related was not the Cause of your not Contesting with him in law to prevent him from pulling it down having had his promises not to do so.? Ansr it was.
            Question by same. Whether the Courts of Justice were not stopped at the time Bennett Henderson erected that mill which prevented his getting an order according to law.?
            Answer I believe they were.
            
            Question by Lewis F Stephens. In what way did Mr Jefferson inform you or by whom that you should not be injured dureing your life?
            Answer I received my information from the sheriff John Key & Jno R Carr and further this deponent saith not
            
              Elizabeth Henderson
            
          
          
            Shelby County sct
            The above deposition was taken and subscribed & sworn to before us on the 30h day of September 1815 in Conformity to a notice to us directed
            
              
                
                  Phillip W. Taylor JP
                
                
                  Peter Tichinor JP.
                
              
            
          
          
            
              
                A Copy
                
                
              
              
                
                Test
                
              
              
                
                
                Ira Garrett CC
              
            
          
        